ACCEPTED
                                                                                   01-15-00317-CR
                                                                        FIRST COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                             7/21/2015 12:56:52 PM
                                                                             CHRISTOPHER PRINE
                                                                                            CLERK

                        No. 01-15-00317-CR

                IN THE FIRST COURT OF APPEALS                    FILED IN
                                                          1st COURT OF APPEALS
                      AT HOUSTON, TEXAS                       HOUSTON, TEXAS

              ANDREAS MARCOPOULOS,               Appellant7/21/2015 12:56:52 PM
                                                          CHRISTOPHER A. PRINE
                                                                   Clerk
                                  VS.
                 THE STATE OF TEXAS, Appellee
                 On Appeal from the 248th District of
                       Harris County Texas
                     Trial Court No. 1440970

                  APPEARANCE OF COUNSEL

TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

    CARMEN ROE hereby files this appearance of counsel to accompany

ROBB   FICKMAN    as   attorney   of    record   for   defendant   ANDREAS

MARCOPOULOS.


                                        RESPECTFULLY SUBMITTED,

                                        /s/ Carmen Roe
                                        ______________________________
                                        CARMEN ROE
                                        TBA: 24048773
                                        440 LOUISIANA, SUITE 900
                                        HOUSTON, TEXAS 77002
                                        713.236.7755
                                        713.236.7756 FAX
                                        CARMEN@CARMENROE.COM
                                        ATTORNEY FOR APPELLANT
                         CERTIFICATE OF SERVICE

      Pursuant to TEX.R.APP.P. 9.5(d), a copy of this document was served on

Harris County District Attorney, Appellate Division; 1201 Franklin, Houston,

Texas 77002 on this the 21st day of July 2015.



                                             /s/ Carmen Roe
                                             ______________________________
                                             CARMEN ROE




                                         2